Citation Nr: 0534934	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides such as Agent 
Orange.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from July 1971 to March 
1975.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Winston-Salem, North Carolina Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied service 
connection for diabetes mellitus, claimed as due to exposure 
to herbicides.

In August 2005, a hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

In September 2005, the appellant submitted additional 
evidence, including a statement from a former service member 
that herbicides were used at the air base in Thailand where 
the appellant had been stationed.  The appellant also 
submitted a written waiver of review of that evidence by the 
agency of original jurisdiction and therefore referral to the 
RO of this evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.  However, because the case is 
being remanded, the RO will have the opportunity to consider 
the evidence submitted to the Board in September 2005.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is remanded for 
action as described below.

The appellant's service medical records are entirely negative 
for complaints or findings of diabetes mellitus.  
Additionally, it appears that the appellant was diagnosed 
with diabetes mellitus more than twenty years after service 
separation.  Nonetheless, under applicable criteria, a 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, such as Agent Orange, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. §§ 3.307(a)(6), 3.313.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type II diabetes (also known 
as diabetes mellitus or adult-onset diabetes) shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e).

In this case, the record contains medical evidence of a 
current diagnosis of diabetes mellitus.  The appellant's DD 
Form 214, however, does not show that he served in Vietnam 
during the Vietnam era.  Nonetheless, he claims that he was 
stationed in Thailand during the Vietnam era and landed in 
Vietnam on at least one occasion.  The appellant testified at 
his August 2005 Travel Board hearing that he had had a 
stopover in Tan Son Nhut on his way to report to his 
assignment in Thailand; he stated that he left Clark Air 
Force base on a C-141 on October 17, 1972 between nine in the 
morning and noon.  

He also testified that he was trained for two weeks in June 
of 1973 at a Green Beret camp; a former Air Force pilot has 
identified this place as being south of Udorn, Thailand near 
the Laotian town of Muang Khong in southern Laos at the 
Cambodian border.  The appellant alleges that he was exposed 
to herbicides at this Special Forces camp.  

The appellant also testified at his August 2004 personal 
hearing conducted at the RO that the perimeters of the Nakhon 
Phanon Royal Thai Air Force Base, where he was stationed from 
October 1972 to October 1973, were routinely sprayed with 
herbicides.  He has reported that the day he flew into 
Vietnam on his way to Thailand, there was sniper fire at the 
C-141 he was in as it was landing and/or taking off.

The appellant has also stated that he has a photograph that 
he took while on the ground in Vietnam in October 1972.  He 
should be asked to provide this photograph if it contains 
identifiable elements that establish the time and place 
pictured.

The RO did make some effort to ascertain whether the 
appellant had ever been in Vietnam by asking the appellant 
for copies of temporary duty orders and by contacting the 
United States Armed Forces Center for Unit Record Research 
(USAFCURR).  The USAFCURR notified the RO in January 2004 
that it had been unable to verify the appellant's presence in 
Vietnam mainly because the requested information would not 
normally be found in unit histories.  The USAFCURR 
recommended that the appellant's Official Military Personnel 
File (OMPF) be obtained from NPRC.  Microfiche containing 
some Air Force and Air National Guard personnel records have 
been associated with the claims file, but these do not 
contain much information about the appellant's assignments 
while he was in Thailand nor do they include the Form AF-1.

However, the RO did not contact the Air Force or the 
Department of Defense to ascertain whether or not herbicides 
had been used at Nakhon Phanon Royal Thai Air Force Base 
between October 1972 and October 1973.  Nor did the RO ask 
USAFCURR to research whether any personnel from the 56th 
Security Squadron had been detailed to a Special Forces unit 
in June 1973, or whether a C-141 had come under sniper fire 
while landing or taking off at Tan Sohn Nuhat on or about 
October 17, 1972.  The RO must take these steps in order to 
fulfill the duty to assist.

Under the circumstances this case is REMANDED for the 
following:

1.  The RO is to contact the appellant 
and ask him to submit all photographs or 
letters or other materials in his 
possession that include identifiable 
elements relating his presence in Vietnam 
and to provide information about the tail 
number of the C-141 on which he says he 
flew into Vietnam, as well as the 
identity of the unit to which that 
aircraft was attached.

2.  The RO must obtain from the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, or other appropriate 
source, the rest of appellant's service 
personnel records from his OMPF, 
including Form AF 1; all records of his 
assignments, whether permanent or 
temporary duty stations; all travel 
orders; and all TDY orders.  The RO must 
associate all documents obtained with the 
claims file.

3.  The RO should contact the Department 
of the Air Force or the Department of 
Defense or other appropriate source to 
find out whether herbicides, including 
Agent Orange, were used at Nakhon Phanon 
Royal Thai Air Force Base between October 
1972 and October 1973.

4.  The RO should contact USAFCURR to 
research:  	a.) whether any personnel 
from the 56th Security Squadron had been 
detailed to a Special Forces unit in June 
1973; and
b.) whether a C-141 landing or 
taking off at Tan Sohn Nuhat on or about 
October 17, 1972, came under sniper fire.  
If so, there should be a search for the 
flight manifest.

5.  The RO should take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of any appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


